DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10 and 118-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 2019/0040653 to Baumgarte et al.
Baumgarte et al. disclose a bolt assembly (10), comprising: a housing including a tubular sleeve (12) configured for mounting in a latch bore of a door (paragraph 20); a bolt (16, 18) movably mounted to the housing for movement between an extended position and a retracted position (paragraph 20 and 25); and a magnetic sensor (56, 58) positioned adjacent a head of the bolt (figure 2) and at least partially within a channel (36) in the bolt and including wires (54) that extend through the tubular sleeve, the magnetic sensor operable to transmit information relating to an open/closed position of the door (paragraph 25), as in claim 1.

	Baumgarte et al. further disclose a shell (32, 34) in which the magnetic sensor is seated, wherein the shell is coupled to the housing (figure 2), as in claim 4, wherein the housing further comprises a first faceplate secured to the tubular sleeve and a second faceplate secured to the first faceplate; and wherein the shell includes a tab that is captured between the first faceplate and the second faceplate (figures 1 and 2 show the respective face plates, as well as the engagement means between the faceplates and the shell), as in claim 5, the magnetic sensor senses magnetic flux generated by a magnet (25) mounted to a door strike (paragraph 20) when the bolt is biased toward in the extended position and positioned within an opening in the door strike (via 28, 30), as in claim 10.
Baumgarte et al. additionally disclose a bolt assembly (10) configured for use with a door (paragraph 20) having an open position and a closed position, comprising: a housing (12); a bolt (16, 18) mounted to the housing for movement between an extended position in which the bolt is operable to retain the door in the closed position and a retracted position in which the bolt is not operable to retain the door in the closed position (paragraph2 20 and 25), the bolt including a longitudinal channel (36); and a magnetic sensor (56, 58) secured to the housing and positioned adjacent a head of the bolt (figure 2) with at least a portion of the magnetic sensor is positioned in the longitudinal channel in the bolt (figure 2), as in claim 18.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarte et al., as applied above, in view of U.S. Patent Application Publication Number 2012/0299314 to Jiang.
	Baumgarte et al. further disclose a system including a bolt assembly (10), comprising: a housing (12), a bolt (16, 18) movably mounted to the housing for movement between an extended position and a retracted position (xxx); a magnetic sensor (56, 58) operable to transmit information relating to an open/closed position of the door; and a strike (paragraph 20) including an opening operable to receive the bolt, and a magnet (25) mounted to the strike, as in claim 11.
However, Baumgarte et al. do not disclose the material, or materials, the bolt is manufactured from.  Jiang teaches a system including a bolt assembly (figure 1), comprising: a housing (12), a bolt (118) movably mounted in a housing for movement between an extended position and a retracted position; a magnetic sensor (227) operable to transmit information relating to an open/closed position of the door; and a strike (142) including an opening (145) operable to receive the bolt, and a magnet (212) mounted in the bolt; and wherein a portion of the bolt is formed of a magnetic material (paragraph 5) to transmit magnetic flux from the magnet to the magnetic sensor when the bolt is received in the opening.
It would have been obvious to one with ordinary skill in the art to manufacture the bolt of a ferromagnetic material in the apparatus of Baumgarte et al. as taught by Jiang.  Using the ferromagnetic materials for the construction of lock bolt of Baumgarte et al. would have been obvious to one of ordinary skill to achieve the predictable results strengthen the lock bolt and prevent unauthorized tampering of the lock assembly.  The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).


Baumgarte et al. also disclose a method, comprising: installing a lockset to a door (paragraph 20) including a standard door preparation including a cross-bore and a latch bore, wherein the lockset includes a magnetic sensor (56, 58) and a latchbolt assembly (10), wherein installing the lockset to the door includes positioning the latchbolt assembly in the latch bore, and wherein the latchbolt assembly includes: a housing (12); a latchbolt (16, 18) movably mounted to the housing for movement between an extended position and a retracted position; and a plunger (18) movably mounted to the housing for movement between a projected position and a depressed position; transmitting, from the magnetic sensor to a control system, an output signal (paragraph 28); varying the output signal as the plunger moves between the projected position and the depressed position (paragraphs 29, 20); inferring an open/closed position of the door based on the output signal (paragraphs 29, 20); and installing a strike (paragraph 20) to a doorframe to which the door is mounted, the strike including a magnet (25) and an opening sized 
Jiang teaches a system including a bolt assembly (figure 1), comprising: a housing (12), a bolt (118) movably mounted in a housing for movement between an extended position and a retracted position; a magnetic sensor (227) operable to transmit information relating to an open/closed position of the door; and a strike (142) including an opening (145) operable to receive the bolt, and a magnet (212) mounted in the bolt; and wherein a portion of the bolt is formed of a magnetic material (paragraph 5) to transmit magnetic flux from the magnet to the magnetic sensor when the bolt is received in the opening.
It would have been obvious to one with ordinary skill in the art to manufacture components of the bolt from a ferromagnetic material in the apparatus of Baumgarte et al. as taught by Jiang.  Using the ferromagnetic materials for the construction of lock bolt of Baumgarte et al. would have been obvious to one of ordinary skill to achieve the predictable results strengthen the lock bolt and prevent unauthorized tampering of the lock assembly.  The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Baumgarte et al. further disclose a movement of the door from an open position to a closed position causes the strike to depress the plunger, thereby varying the output signal as the plunger moves between the projected position and the depressed position (paragraphs 26-27), as in claim 16, wherein the lockset further comprises a chassis assembly including the magnetic .

Allowable Subject Matter
Claims 6-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a deadlock mechanism is configured to prevent external pushing forces from driving the bolt from the extended position to the retracted position when the deadlatch plunger is in the depressed position.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 10-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In view of the current amendment and reconsideration of the previously applied references, new rejections have been established with Baumgarte et al. disclosing a latch assembly having a magnetic sensor with the bolt. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to locking bolts with position sensors:
U.S. Patent Number 3,934,437 to Crepinsek; U.S. Patent Number 4,729,585 to Lin; U.S. Patent Number 10,287,801 to Huang; U.S. Patent Number 10,550,601 to Baumgarte et al.; U.S. Patent Number 11,199,026 to Chen; U.S. Patent Application Publication Number 2009/0066320 to Posey; U.S. Patent Application Publication Number 2017/0362856 to Almomani et al.; U.S. Patent Application Publication Number 2020/0011091 to Chen.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
February 10, 2022